Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
May 25, 2010 by and between Palmetto Bancshares, Inc., a South Carolina
corporation (the “Company”), and the investors listed on the signature page(s)
hereto (the “Investors”).

RECITALS

WHEREAS, this Agreement is made pursuant to a Stock Purchase Agreement (the
“Stock Purchase Agreement”), dated as of May 25, 2010, by and between the
Company and each Investor;

WHEREAS, pursuant to the Stock Purchase Agreement, and subject to the terms and
conditions set forth therein, (a) the Investors have agreed to purchase from the
Company, pursuant to a private placement by the Company, shares (the “Shares”)
of the Company’s common stock, par value $5.00 per share (the “Common Stock”),
and (b) the Company has agreed to issue and sell the Shares to the Investors;
and

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Stock Purchase Agreement, the Company has agreed to enter into this
Agreement in order to grant certain registration rights to the Investors, as set
forth below.

NOW, THEREFORE, in consideration of the foregoing promises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereto agree as
follows:

SECTION 1.    GENERAL

1.1      Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:

“Agreement” has the meaning set forth in the recitals.

“Affiliate” of any Person means any other Person controlling, controlled by or
under common control with such particular person or entity. The term “control”
(including the terms “controlling”, “controlled” and “under common control
with”) as used with respect to any Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Allowable Suspension Period” has the meaning set forth in Section 2.5.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the State of New York or South Carolina are open for the general transaction of
business.

“Closing” means the Closing, as defined in the Stock Purchase Agreement.



--------------------------------------------------------------------------------

“Commission” or “SEC” means the Securities and Exchange Commission or any
successor agency.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Effective Date” means the date that the registration statement filed pursuant
to Section 2.1(b) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the initial registration
statement required to be filed pursuant to Section 2.1(a), the earlier of
(i) the 60th calendar day following the Filing Date and (ii) the 5th Business
Day after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such registration statement will not be “reviewed” or
will not be subject to further review; provided that if the Effectiveness
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Effectiveness Deadline shall be extended to the next Business
Day on which the Commission is open for business.

“Effectiveness Period” has the meaning set forth in Section 2.1(a).

“Event” has the meaning set forth in Section 2.1(a).

“Event Date” has the meaning set forth in Section 2.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may be in effect from time to
time.

“Filing Date” means the earlier of (i) the Filing Deadline and (ii) the date on
which the initial Mandatory Registration is filed with the SEC.

“Filing Deadline” has the meaning set forth in Section 2.1(a).

“Form S-1” means a registration statement on Form S-1 under the Securities Act
as in effect on the date hereof or any successor or similar registration form
under the Securities Act subsequently adopted by the SEC.

“Form S-3” means a registration statement on Form S-3 under the Securities Act
as in effect on the date hereof or any successor or similar registration form
under the Securities Act subsequently adopted by the SEC which permits inclusion
or incorporation of substantial information by reference to other documents
filed by the Company with the SEC.

“Holder” means any Investor and any transferee thereof, which holds directly of
record or indirectly through a broker-dealer or securities clearing agency of
record and following notice to the Company and a proper transfer of Shares, from
time to time, Registrable Securities, provided, that the Investor may transfer
its rights under this Agreement to its Affiliates without consent from the
Company.

 

2



--------------------------------------------------------------------------------

“Holder Affiliates” has the meaning set forth in Section 2.8(a).

“Investors” has the meaning set forth in the preamble.

“Liquidated Damages” has the meaning set forth in Section 2.1(a).

“Mandatory Registration” has the meaning set forth in Section 2.1(a).

“Misstatement” has the meaning set forth in Section 2.4(f).

“New Stock” means Common Stock or securities convertible into, or exchangeable
or exercisable for Common Stock, or which have voting rights or participation
features with Common Stock, offered in a public or nonpublic offering by the
Company.

“Person” means any individual, corporation, partnership, sole proprietorship,
joint venture, limited liability company, business trust, joint stock company,
trust, association or unincorporated organization or any government or any
agency or political subdivision thereof.

“Qualified Equity Offering” means a public or nonpublic offering of New Stock
solely for cash and not pursuant to a Special Registration; provided, however,
that none of the following offerings shall constitute a Qualified Equity
Offering: (a) any offering pursuant to any stock purchase plan, dividend
reinvestment plan, stock ownership plan, stock option or equity compensation or
incentive plan or other similar plan where stock is being issued or offered to a
trust, other entity or otherwise, to or for the benefit of any employees,
potential employees, officers or directors of the Company, or (b) any offering
made as consideration pursuant to an acquisition or business combination
(whether structured as a merger or otherwise), a partnership or joint venture or
strategic alliance or investment by the Company or similar non-capital raising
transaction (but not an offering to raise capital or monies to pay the purchase
consideration for such an acquisition).

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement.

“Registrable Securities” means (a) the Shares; (b) any other shares of Common
Stock held by the Holders and purchased from the Company, whether directly, or
indirectly through an underwriter or placement agent; and (c) any Common Stock
of the Company issued (or issuable upon the conversion or exercise of any
warrant, right, preferred stock or other security which is issued after the
Closing) as a dividend, stock split or other distribution or in connection with
a combination of shares, recapitalization, merger, consolidation or other
reorganization with respect to, or in exchange for or in replacement of, the
Common Stock held by the Holders, provided, however, that Registrable Securities
shall not include any shares of Common Stock which have been sold to the public
by a Holder either pursuant to a registration statement or Rule 144, or which
have been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned.

“Registrable Securities then outstanding” shall be the number of shares
determined by calculating the total number of shares of the Company’s Common
Stock that are Registrable

 

3



--------------------------------------------------------------------------------

Securities and either (a) are then issued and outstanding or (b) are issuable
pursuant to exercisable or convertible securities.

“Registration Expenses” shall mean all fees and expenses incurred by the Company
relating to any registration, qualification or compliance pursuant to this
Agreement (including any Mandatory Registration or Shelf Registration),
including, without limitation, all registration and filing fees, exchange
listing fees, transfer agent’s and registrar’s fees, cost of distributing
prospectuses in preliminary and final form as well as any supplements thereto,
printing expenses, fees and disbursements of counsel for the Company, blue sky
fees and expenses, Financial Industry Regulatory Authority fees, expenses of the
Company’s independent accountants, and fees and expenses of underwriters
(excluding discounts and commissions) and any other Persons retained by the
Company, but shall not include the compensation of regular employees of the
Company, which shall be paid in any event by the Company, and shall not include
Selling Expenses, which shall be paid by the Holders. Notwithstanding the
foregoing, Registration Expenses shall include the reasonable, documented, fees
and expenses of one counsel chosen by the Holders of a majority of the
Registrable Securities covered by such registration for such counsel rendering
services customarily performed by counsel for selling shareholders that are
submitted to the Company in writing.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC” or “Commission” means the Securities and Exchange Commission or any
successor agency.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, or similar
federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect.

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder (other than the fees and
disbursements of counsel included in Registration Expenses).

“Shares” has the meaning set forth in the recitals.

“Shelf Registration” has the meaning set forth in Section 2.1(a).

“Shelf Termination Date” has the meaning set forth in Section 2.1(a).

“Special Registration” means the registration of (a) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or any successor or similar registration form under the Securities Act);
(b) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, management, employees, potential

 

4



--------------------------------------------------------------------------------

employees, consultants, customers, lenders or vendors of the Company or its
direct or indirect subsidiaries or in connection with dividend reinvestment or
stock purchase plans; or (c) rights and shares of Common Stock issuable in
respect thereof issued pursuant to the Follow-on Offering (as defined in the
Stock Purchase Agreement).

“Stock Purchase Agreement” has the meaning set forth in the recitals.

“Suspension Period” has the meaning set forth in Section 2.5.

“Violation” has the meaning set forth in Section 2.9(a).

SECTION 2.    REGISTRATION

2.1         Demand Registration and Shelf Registration.

     (a)      Mandatory Registration.

      (i)        The Company shall use its reasonable best efforts to file by
the 45th day following the Closing (such date, the “Filing Deadline”), with the
SEC, a registration statement on Form S-1 or such other SEC form which the
Company is eligible to use with respect to the resale from time to time, whether
underwritten or otherwise, of the Registrable Securities by the Holders. The
Company shall use Form S-3, if it is then eligible to use Form S-3. The Company
shall use its reasonable best efforts to promptly respond to all SEC comments,
if any, related to such registration statement but in any event within two weeks
of the receipt thereof, and shall use its reasonable best efforts to obtain all
such qualifications and compliances as may be so requested and as would permit
or facilitate the sale and distribution of all of the Holders’ Registrable
Securities, including causing such registration statement to be declared
effective by the SEC as soon as practicable after filing and no later than the
Effectiveness Deadline. The Company shall use its reasonable best efforts to
maintain the effectiveness of the registration effected pursuant to this
Section 2.1(a) at all times. The registration contemplated by this
Section 2.1(a) is referred to herein as the “Mandatory Registration.” The
Mandatory Registration shall be filed with the SEC in accordance with and
pursuant to Rule 415 promulgated under the Securities Act (or any successor rule
then in effect) (a “Shelf Registration”). So long as any such Shelf Registration
is effective as required herein and in compliance with the Securities Act and is
usable for resale of Registrable Securities, the Holders shall be entitled to
demand any number of takedowns (including underwritten takedowns, provided that
(i) the Registrable Securities requested to be included in such underwritten
takedown constitute at least 25% of the Registrable Securities then outstanding
or (ii) the anticipated aggregate offering price based on the then-current
market prices, net of underwriting discounts and commissions, would exceed
$10,000,000 from the Shelf Registration. In connection with any such takedown,
the Company shall take all customary and reasonable actions that the Company
would take in connection with an underwritten registration pursuant to
Section 2.3 (including, without limitation, all actions referred to in
Section 2.5 necessary to effectuate such sale in the manner determined by the
Holders of at least a majority of the Registrable Securities to be included in
such underwritten takedown). The Company shall use its reasonable best efforts
to cause the registration statement or statements filed hereunder to remain
effective until such date (the “Shelf Termination Date”) that is the earlier of
(i) the date on which

 

5



--------------------------------------------------------------------------------

all Registrable Securities included in the registration statement shall have
been sold or shall have otherwise ceased to be Registrable Securities and
(ii) the date that all Registrable Securities covered by such registration
statement may be sold without volume or manner of sale restrictions under Rule
144 (after taking into account any Holder’s status as an Affiliate of the
Company) for purposes of Rule 144 and without the requirement for compliance by
the Company with the current public information requirements under Rule
144(c)(1) or, if applicable, Rule 144(i)(2), as determined by counsel to the
Company (the “Effectiveness Period”). In the event the Mandatory Registration
must be effected on Form S-1 or any similar long-form registration as the
Company may elect or is required to use, such registration shall nonetheless be
filed as a Shelf Registration and the Company shall use its reasonable best
efforts to keep such registration current and effective, including by filing
periodic post-effective amendments to update the information therein, as
determined by counsel to the Company, including the financial statements
contained in such registration statement in accordance with Regulation S-X
promulgated under the Securities Act until the Shelf Termination Date. The
Company shall not include in the Mandatory Registration any securities which are
not Registrable Securities without the prior written consent of the Holders of
at least a majority of the Registrable Securities included in such registration.
The Company shall request effectiveness of a Registration Statement as of 5:00
P.M. New York City time on a Business Day. The Company shall promptly notify the
Holders via facsimile or electronic mail in a “.pdf” format data file of the
effectiveness of a Registration Statement within one (1) Business Day of the
Effective Date. The Company shall, by 9:30 A.M. New York City time on the first
Business Day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b).

(ii)      Notwithstanding the registration obligations set forth in this
Section 2.1(a), in the event the SEC informs the Company that all of the
Registrable Securities then outstanding cannot, as a result of the application
of Rule 415 of the Securities Act, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly
(i) inform each of the Holders thereof and use its commercially reasonable
efforts to file amendments to the initial registration statement as required by
the SEC and/or (ii) withdraw the initial registration statement and file a new
registration statement, in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3, Form
S-1 or such other form available to the Company to register for resale the
Registrable Securities as a secondary offering; provided, that prior to filing
such amendment or new registration statement, the Company shall be obligated to
use its commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09. Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other shares of Common Stock permitted to be registered on a particular
Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the SEC for the registration of
all or a greater number of Registrable Securities), the number of Registrable
Securities or other shares of Common Stock to be registered on such registration
statement will be reduced on a pro rata basis. In the event the Company amends
the initial registration statement or files a new registration statement, as the
case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
SEC or SEC Guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-3, Form S-1 or such other

 

6



--------------------------------------------------------------------------------

form available to the Company to register for resale those Registrable
Securities that were not registered for resale on the initial registration
statement, as amended, or the new registration statement.

(iii)      If: (i) the initial registration statement required to be filed
pursuant to this Section 2.1(a) is not filed with the SEC on or prior to the
Filing Deadline, or (ii) the initial registration statement required to be filed
pursuant to this Section 2.1(a) is not declared effective by the SEC (or
otherwise does not become effective) for any reason on or prior to the
Effectiveness Deadline (any such failure being referred to as an “Event,” and,
the date on which such Event occurs, being referred to as an “Event Date” for
purposes of this Section 2.1(a)(iii)), then in addition to any other rights the
Holders may have hereunder or under applicable law, on each Event Date, the
Company shall pay one time to each Holder an amount in cash, as liquidated
damages and not as a penalty (“Liquidated Damages”), equal to 1% of the purchase
price paid in cash for any Registrable Securities held by such Holder on the
Event Date. The parties agree that notwithstanding anything to the contrary
herein or in the Stock Purchase Agreement, no Liquidated Damages shall be
payable if as of the relevant Event Date, the Registrable Securities may be sold
by non-affiliates without volume or manner of sale restrictions under Rule 144
and the Company is in compliance with the current public information
requirements under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as
determined by counsel to the Company. The Effectiveness Deadline for a
registration statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the registration statement on a timely basis results from the failure of an
Investor to timely provide the Company with information requested by the Company
and necessary to complete the registration statement in accordance with the
requirements of the Securities Act (in which case the Effectiveness Deadline
would be extended).

(iv)      In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form and
(ii) undertake to register the Registrable Securities on Form S-3 promptly after
such form is available, provided, that the Company shall maintain the
effectiveness of the registration statement then in effect until such time as a
registration statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission.

(b)      Notwithstanding any other provision of this Section 2.1 or Section 2.2,
if the managing underwriter advises the Company that marketing factors require a
limitation of the number of securities to be underwritten (including Registrable
Securities), then the Company shall so advise the Holders of Registrable
Securities which would otherwise be included in such underwritten registration
or takedown off the registration statement, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated to the Holders of such Registrable Securities on a pro rata basis
based on the number of Registrable Securities held by all such Holders. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from the registration or takedown, as applicable.

(c)      Other than any Mandatory Registration required pursuant to
Section 2.1(b), the Company may include in any registration pursuant to
Section 2.1(a) other securities

 

7



--------------------------------------------------------------------------------

for sale for its own account or for the account of any other Person; provided
that, if the managing underwriter for the offering shall determine that the
number of shares proposed to be offered in such offering would be reasonably
likely to adversely affect such offering, then the Registrable Securities to be
sold by the Holders shall be included in such registration before any securities
proposed to be sold for the account of the Company or any other Person.

2.2      Piggyback Registrations.

  (a)      The Company shall notify each Holder who holds Registrable Securities
in writing at least 10 Business Days prior to the filing of any registration
statement under the Securities Act for purposes of a public offering of
securities of the Company (whether in connection with a public offering of
securities by the Company, a public offering of securities by shareholders of
the Company, or both, but excluding any registration relating to an offering
that is not a Qualified Equity Offering or which is a Special Registration, or a
registration on any registration form that does not permit secondary sales) and
in any event including a registration resulting from obligations arising out of
any other registration rights agreement to which the Company is a party, and
shall afford each such Holder an opportunity to include in such registration
statement all or part of the Registrable Securities held by such Holder. Each
Holder desiring to include in any such registration statement all or any part of
the Registrable Securities held by such Holder shall, within five Business Days
after receipt of the above-described notice from the Company, so notify the
Company in writing. Such notice shall state such Holder’s desire to include all
or a part of the Registrable Securities held by such Holder. If a Holder decides
not to include all of its Registrable Securities in any registration statement
thereafter filed by the Company, such Holder shall nevertheless continue to have
the right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by the Company with respect
to offerings of its securities, all upon the terms and conditions set forth
herein.

  (b)      Underwriting. If the registration statement under which the Company
gives notice under this Section 2.2 is for an underwritten offering, the Company
shall so advise in such notice the Holders who hold Registrable Securities. In
such event, the right of any such Holder to be included in a registration
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of the Registrable
Securities such Holder desires to include in such registration in the
underwriting. All Holders proposing to distribute their Registrable Securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company.

Notwithstanding any other provision of this Agreement, if the managing
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten in a registration statement pursuant
to this Section 2.2, the number of shares that may be included in such
underwriting shall be allocated first to the Company; second, to all Holders who
are entitled to participate and who have elected to participate in the offering
pursuant to the terms of this Agreement, on a pro rata basis based upon the
total number of shares held by each such participating Holder that are subject
to piggyback registration rights pursuant hereto; and third, to any other
shareholder of the Company on a pro rata basis.

 

8



--------------------------------------------------------------------------------

If any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the managing
underwriter, delivered at least 10 calendar days prior to the effective date of
the registration statement or in the case of a registration statement on Form
S-3 or similar short-form registration statement, by the close of business on
the first Business Day after the public notice of an offering or if the offering
is publicly announced at the beginning of a Business Day, 4:00 P.M. Eastern Time
on such day.

(c)      Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The Registration Expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.3.

2.3      Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Company. The
obligation of the Company to bear Registration Expenses shall apply irrespective
of whether a registration, once properly demanded or requested becomes effective
or is withdrawn or suspended. All Selling Expenses incurred in connection with
any registrations hereunder shall be borne by the Holders of the Shares so
registered pro rata on the basis of the number of Shares so registered.
Notwithstanding the foregoing, the Holders and not the Company shall be required
to pay for expenses of any takedown proceeding begun pursuant to
Section 2.1(a)(i), the request of which has been subsequently withdrawn by the
Holders, unless (a) the Company has requested the Holders to withdraw such
takedown request or the Company and the Holders of a majority of Registered
Securities requesting such takedown determine that such request should be
withdrawn or (b) the withdrawal is based upon material adverse information
concerning the Company that the Company had not publicly disclosed prior to the
request for takedown or that the Company had not otherwise notified the Holders
of at the time of such request for takedown.

If the Holders are required to pay the Registration Expenses, such expenses
shall be borne by the Holders of Registrable Securities requesting such takedown
in proportion to the number of Registrable Securities for which the takedown was
requested.

2.4       Obligations of the Company. In the case of a Mandatory Registration
and whenever required to effect the registration of any Registrable Securities,
the Company shall, as expeditiously as practicable:

   (a)      In the case of a Mandatory Registration, prepare and file with the
SEC a registration statement, and all amendments and supplements thereto and
related prospectuses and issuer free writing prospectuses as may be necessary to
comply with applicable securities laws, with respect to such Registrable
Securities and use its reasonable best efforts to cause such registration
statement to become effective, provided that before filing a registration
statement or prospectus or any amendments or supplements thereto and issuer free
writing prospectuses, the Company shall furnish to the one counsel selected by
the Holders of a majority of the Registrable Securities covered by such
registration statement copies of all such documents proposed to be filed and
give such counsel a reasonable opportunity to review and comment on such
documents

 

9



--------------------------------------------------------------------------------

before they are filed and the opportunity to object to any information
pertaining to the Holders that is contained therein, and the Company shall make
any changes with respect to, and in reliance upon, information regarding the
Holders reasonably requested by such counsel to such documents prior to filing,
and notify each Holder of the effectiveness of each registration statement filed
hereunder.

(b)    In the case of all registration statements other than a Mandatory
Registration Statement, prepare and file with the SEC a registration statement,
and all amendments and supplements thereto and related prospectuses and issuer
free writing prospectuses as may be necessary to comply with applicable
securities laws, with respect to such Registrable Securities and use all
reasonable best efforts to cause such registration statement to become
effective, provided that, before filing a registration statement or prospectus
or any amendments or supplements thereto and issuer free writing prospectuses,
the Company shall furnish to the counsel selected by the Holders of a majority
of Registrable Securities covered by such registration statement copies of all
such documents proposed to be filed and give such counsel a reasonable
opportunity to review and comment on such documents before they are filed and
the opportunity to object to any information pertaining to the Holders that is
contained therein, and the Company shall make any changes reasonably requested
by such counsel with respect to and in reliance upon, information regarding the
Holders to such documents prior to filing, notify in writing each Holder of the
effectiveness of each registration statement filed hereunder, and, upon the
request of the holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for up to 180 days or, if
earlier, until the Holder or Holders have completed the distribution related
thereto, or, a period ending on the earlier of (i) the date on which all
Registrable Securities included in the registration statement shall have been
sold or shall have otherwise ceased to be Registrable Securities and (ii) the
date that all Registrable Securities covered by such registration statement may
be sold without volume or manner of sale restrictions under Rule 144 (after
taking into account any Holder’s status as an Affiliate of the Company), and
without the requirement for the Company to be in compliance with the current
public information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), as determined by counsel to the Company.

(c)    Provide to each Holder a copy of any disclosure regarding the plan of
distribution or the selling Holders, in each case, with respect to such Holder,
at least two (2) Business Days in advance of any filing with the SEC of any
registration statement or any amendment or supplement thereto that includes such
information.

(d)    Furnish to the selling Holders such number of copies of a prospectus,
including a preliminary prospectus, and each amendment and supplement thereto,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned by them.

(e)    Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the selling
Holders; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such jurisdictions.

 

10



--------------------------------------------------------------------------------

(f)    In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering. Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

(g)    Promptly notify each Holder who holds Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made (a “Misstatement”) and the Company shall promptly prepare and file
with the SEC (and furnish to each such Holder a reasonable number of copies of)
a supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.

(h)    Use its reasonable best efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a “comfort” letter dated as of such date, from the independent registered
public accountants of the Company, in form and substance as is customarily given
by independent registered public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

(i)    Promptly notify each Holder who holds Registrable Securities covered by
such registration statement in the event of the issuance of any stop order
suspending the effectiveness of a registration statement, or any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any equity securities included in such registration statement
for sale in any jurisdiction, and use its reasonable best efforts promptly to
obtain the withdrawal of such order.

(j)    The Company shall not grant to any other Person the right to request the
Company to register any shares of Common Stock or any other security of the
Company in a registration unless such registration rights (i) specify that no
registration statement in respect of such registration rights may be filed
unless one or more registration statements covering all Registrable Securities
is then effective with the SEC or (ii) provide for a Special Registration.

(k)    The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of Registrable Securities (whether through The
Depository Trust Company (the “DTC”), book-entry or physical certificates),
which certificates shall be free, to the extent permitted under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request. Registrable Securities in certificated form and free from all
restrictive

 

11



--------------------------------------------------------------------------------

legends may be transmitted by the transfer agent to a Holder by crediting the
account of such Holder’s prime broker with DTC as directed by such Holder.

(l)    The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission under the Securities
Act and the Exchange Act, including Rule 172, notify the Holders promptly if the
Company no longer satisfies the conditions of Rule 172 and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder.

(m)    The Company shall use commercially reasonable efforts to list the
Registrable Securities covered by such registration statement with any
securities exchange on which the Common Stock of the Company is then listed, if
any.

2.5    Suspension of Sales. Upon receipt of written notice from the Company that
a registration statement or prospectus contains a Misstatement, each Holder who
holds Registrable Securities shall forthwith discontinue disposition of
Registrable Securities until such Holder has received copies of the supplemented
or amended prospectus that corrects such Misstatement, or until such Holder is
advised in writing by the Company that the use of the prospectus may be resumed
(a “Suspension Period”), and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice. The total number of days that any such suspension may be in effect in
any 180-day period shall not exceed 45 days (each Suspension Period complying
with this provision being an “Allowable Suspension Period”). In addition, the
Allowable Suspension Period shall also include up to 30 days in each case where
an amendment to the registration statement on Form S-1 is required to update
such registration statement, subject to a 15 day further extension if such
amendment is reviewed by the SEC, in each case, solely as a result of the filing
of periodic reports and current reports under Exchange Act.

2.6    Termination of Registration Rights. A Holder’s registration rights shall
expire if all Registrable Securities held by such Holder (and its Affiliates,
partners, members and former members) may be sold without volume or manner of
sale restrictions under Rule 144 (after taking into account any Holders’ status
as an Affiliate of the Company as determined by counsel to the Company), and
without the requirement for the Company to be in compliance with the current
public information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), as determined by counsel to the Company. In no event shall this
Agreement terminate as to a Holder that is an Affiliate of the Company prior to
the expiration of three months after such Holder ceased to be an Affiliate of
the Company, and provided further that at least one year has elapsed since such
Holder acquired the Shares from the Company or from an Affiliate of the Company.

2.7    Delay of Registration; Furnishing Information.

(a)    No Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 2.

 

12



--------------------------------------------------------------------------------

(b)    It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Sections 2.1 or Section 2.2 that the selling Holders
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registration of their
Registrable Securities.

(c)    The Company shall have no obligation with respect to any takedown
requested pursuant to Section 2.1(a)(i) (except that any expenses in connection
with such takedown or attempted takedown shall be Registration Expenses) if the
number of shares or the anticipated aggregate offering price of the Registrable
Securities to be included in the takedown does not equal or exceed the number of
shares or the anticipated aggregate offering price required to originally
trigger the Company’s obligation to initiate such takdown as specified in
Section 2.1(a)(i).

2.8    Indemnification. In the event any Registrable Securities are included in
a registration statement under this Section 2:

(a)    To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, the officers, directors, agents, general partners,
managing members, managers, affiliates and employees of each Holder
(collectively, “Holder Affiliates”), and each Person, if any, who controls such
Holder and Holder Affiliates within the meaning of the Securities Act or the
Exchange Act, against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, or the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, except to the extent that such untrue
statement or alleged untrue statement is based solely upon information provided
in writing by such Holder expressly for use therein, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, except to the extent
that such omission or alleged omission is based solely upon information provided
in writing by such Holder expressly for use therein or (iii) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law; and the Company will pay to
each such Holder or Holder Affiliate, or controlling Person, as accrued, any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 2.9(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the prior written
consent of the Company.

(b)    To the extent permitted by law and provided that such Holder is not
entitled to indemnification pursuant to Section 2.8(a) above with respect to
such matter, each selling Holder (severally and not jointly) will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act,

 

13



--------------------------------------------------------------------------------

against any losses, claims, damages, or liabilities to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
(i) untrue statement or alleged untrue statement of a material fact regarding
such Holder and provided in writing by such Holder expressly for use in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments, supplements or free writing prospectuses
thereto or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading, in each case to the extent (and only to the extent) that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in such registration statement, preliminary or final prospectus, amendment,
supplement or free writing prospectuses thereto, in reliance upon and in
conformity with written information furnished by such Holder expressly for use
in connection with such registration statement; and each such Holder will pay
the Company or controlling Person, as accrued, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action as a result of such Holder’s
untrue statement or omission; provided, however, that the indemnity agreement
contained in this Section 2.8(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Holders; provided, that, (x) the
indemnification obligations in this Section 2.8(b) shall be individual and
several not joint for each Holder and (y) in no event shall the aggregate of all
indemnification payments by any Holder under this Section 2.8(b) exceed the net
proceeds from the offering received by such Holder.

(c)    Promptly after receipt by an indemnified party under this Section 2.9 of
notice of the commencement of any claim or action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.8, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses of such counsel to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the indemnified party under this Section 2.8, except to the extent such failure
to give notice has a material adverse effect on the ability of the indemnifying
party to defend such action.

(d)    If the indemnification provided for in this Section 2.8 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand

 

14



--------------------------------------------------------------------------------

and of the indemnified party on the other in connection with the statements or
omissions that resulted in such loss, liability, claim, damage, or expense as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission. Notwithstanding the foregoing, the amount
any Holder will be obligated to contribute pursuant to this Section 2.8(d) will
be limited to an amount equal to the per share offering price (less any
underwriting discount and commissions) multiplied by the number of shares sold
by such Holder pursuant to the registration statement which gives rise to such
obligation to contribute (less the aggregate amount of any damages which such
Holder has otherwise been required to pay in respect of such loss, liability,
claim, damage, or expense or any substantially similar loss, liability, claim,
damage, or expense arising from the sale of such Registrable Securities). No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution hereunder
from any person who was not guilty of such fraudulent misrepresentation.

(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control; provided that the indemnification provisions of the Holders in any
underwriting agreement may not conflict with the provisions of this Section 2.8
without the consent of the Holders.

(f)    The obligations of the Company and the Holders under this Section 2.8
shall survive the completion of any offering of shares of Common Stock in a
registration statement under this Section 2, and otherwise. The indemnity and
contribution agreements contained in this Section 2.8 are in addition to any
liability that an indemnifying party may have to an indemnified party.

2.9    Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:

(a)    make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of this Agreement;

(b)    file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c)    so long as a Holder owns any Registrable Securities, furnish to such
Holder promptly upon request: a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, and of the Exchange Act;
a copy of the most recent annual or quarterly report of the Company; and such
other reports and documents as a Holder may

 

15



--------------------------------------------------------------------------------

reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities without registration.

SECTION 3.    MISCELLANEOUS

3.1          S-3 Eligibility. Each Holder acknowledges that, as of the date of
this Agreement, the Company is not eligible to utilize Form S-3 and that there
can be no assurance as to when, or even if, the Company will become eligible to
utilize Form S-3.

3.2          Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including any
transferees of any shares of Registrable Securities). In addition, whether or
not any express assignment shall have been made, the provisions of this
Agreement which are for the benefit of the Holders as such shall be for the
benefit of, and enforceable by, any subsequent Holder. Nothing in this
Agreement, express or implied, is intended to, or shall confer upon any Person
other than the parties hereto or their respective successors and assigns
(including any transferees of any shares of Registrable Securities) or any
subsequent Holder any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.

3.3          Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York without regard to its conflicts of laws
rules.

3.4          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3.5          Titles, etc. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. Herein, the singular shall include the plural and
vice versa, any reference to gender shall include any genders and the words
“include”, “including” and derivations thereof shall mean without limitation,
whether by enumeration or otherwise.

3.6          Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or upon
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified at the address
indicated for such party on the signature page hereof, or at such other address
as such party may designate, or by delivery with a reliable overnight delivery
service by three (3) days’ advance written notice to the other parties.

3.7          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company, and the Holders as long as the Holders
hold Registrable Securities. Any amendment or waiver

 

16



--------------------------------------------------------------------------------

effected in accordance with this paragraph shall be binding upon each Holder of
any Registrable Securities then outstanding and the Company.

3.8          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

3.9          Aggregation of Stock. All shares of Registrable Securities held or
acquired by any Holders which are Affiliates shall be aggregated together for
the purpose of determining the availability of any rights under this Agreement.

3.10        Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof.

3.11        Effectiveness. This Agreement shall become effective as of, and
subject to, the Closing (as defined in the Stock Purchase Agreement). If the
Stock Purchase Agreement is terminated, then this Agreement shall be deemed
terminated ab initio.

3.12        Prohibition on Other Registration Statements. Notwithstanding
anything to the contrary contained herein, the Company will not file a
registration statement with respect to the Follow-on Offering (as defined in the
Securities Purchase Agreement) prior to the filing of a registration statement
pursuant to Section 2.1(a) hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused and this Agreement to be
executed by their respect undersigned officers thereto duly authorized as of the
date set forth in the first paragraph hereof.

 

PALMETTO BANCSHARES, INC.

By:

 

 

 

Name:

   

Title:

 

Address:  306 East North Street

Greenville, South Carolina, 29601

INVESTOR

By:

 

 

 

Name:

   

Title:

 

Address:

 